Citation Nr: 9914755	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  96-49 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

What evaluation is warranted for the period from December 20, 
1995 for postoperative residuals of a right knee injury, with 
anterior cruciate ligament repair, currently evaluated as 10 
percent disabling. 


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from May 1988 to December 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In October 1997, the Board remanded this issue for further 
development.  The RO, after readjudicating the claim based on 
the requested development, continued its denial of the 
veteran's increased rating claim.  The case has returned to 
the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's right knee disability is manifested by 
complaints of activity-related pain, without evidence of 
joint instability.  The right knee motion is no more than 
slightly restricted, and no more than slight overall right 
knee impairment is shown.


CONCLUSION OF LAW

The schedular criteria for a rating beyond 10 percent for the 
period from December 20, 1995 for postoperative residuals of 
a right knee injury, with anterior cruciate ligament repair 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Diagnostic Codes 
5257, 5260, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation for postoperative residuals of a right knee 
injury, with anterior cruciate ligament repair, is well-
grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  Moreover, in such a case it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  Fenderson v. West, No. 96-947 
(U.S. Vet. App. Jan. 20, 1999).  After reviewing the 
evidence, which includes various VA outpatient and 
examination reports, the Board is also satisfied that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and that no further 
assistance is required to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a).

The veteran's claim for service connection for postoperative 
residuals of a right knee injury with anterior cruciate 
ligament repair was received in March 1996.  By rating 
decision in August 1996, the RO determined that service 
connection was warranted for the veteran's right knee 
disability.  The RO evaluated the veteran's right knee 
disability as 10 percent disabling from December 20, 1995.  
Accordingly, the issue is whether a rating in excess of 10 
percent is warranted for the period from June 13, 1995 to the 
present.  In addition, pursuant to the Board's October 1997 
Remand, another issue is whether a separate rating is 
warranted for arthritis of the right knee.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Pertinent regulations do not require that all cases show all 
findings specified by the Schedule for Rating Disabilities, 
but that findings sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases. 38 C.F.R. § 4.21.  Therefore, the 
Board will consider the potential application of the various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
Schedule for Rating Disabilities is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59.

Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The veteran's right knee disability is currently rated as 10 
percent disabling under Code 5257, which is assigned for 
slight recurrent subluxation or lateral instability, and a 20 
percent rating is appropriate when there is moderate 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.

In a VA General Counsel precedent opinion with VAOPGCPREC 23- 
97 (O.G.C. Prec. 23-97); 62 Fed. Reg. 63604 (1997), it was 
determined that where, as in the instant case, a knee 
disorder is already rated under Diagnostic Code 5257, a 
separate rating may be considered under Diagnostic Code 5010-
5003 where limitation of motion under Diagnostic Code 5260 or 
5261 meets the criteria for a zero percent rating.  If the 
veteran does not at least meet the criteria for a zero 
percent (noncompensable) evaluation under either of those two 
codes, there is no additional disability for which a rating 
may be assigned.  VA General Counsel precedent opinions are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).

Under Diagnostic Code 5260, a 10 percent disability 
evaluation is available for flexion of a leg limited to 45 
degrees and a 20 percent evaluation is available where 
flexion is limited to 30 degrees.  Under Diagnostic Code 5261 
a 10 percent disability evaluation is available for extension 
of a leg limited to 10 degrees and a 20 percent evaluation is 
available for extension of a leg limited to 15 degrees.  38 
C.F.R. § 4.71a, 5260, 5261.

The Board has carefully reviewed the evidence of record.  In 
this respect, a June 1995 service examination report shows a 
diagnosis of mild arthritis in the medial lateral 
compartments based on x-rays.  An MRI showed minor 
degenerative changes of both right knee menisci.  On 
examination, the veteran's right knee displayed full range of 
motion.  He also had a markedly positive patella grind test 
and crepitus of the right patellofemoral joint.  

The August 1995 service separation examination report 
contained a diagnosis of degenerative joint disease of the 
right knee.  It also showed status post anterior cruciate 
ligament and posterior cruciate ligament reconstructive 
surgery of the right knee.  

A May 1996 orthopedic examination report revealed that the 
veteran's right knee had flexion to 90 degrees and extension 
to zero degrees.  X-rays taken at the time showed evidence of 
probable previous surgery ligament surgery involving the 
right knee.  There was very early minimal arthritis involving 
the right knee, but the joint space was preserved and no 
loose body formations were seen.  The radiologist's 
impression was evidence of previous surgery in the right knee 
with minimal arthritis.

In January 1997, VA afforded the veteran another orthopedic 
examination.  By way of history, the veteran indicated that 
he wore a knee brace occasionally.  The examiner noted that 
the veteran did not use a cane, and he ambulated 
independently.  His pain medications were non-steroidal.  
Climbing activities caused some pain and swelling in the 
right knee.  Other aggravating factors included weather 
changes, prolonged use, and prolonged standing.   Examination 
of the right knee revealed some patellofemoral pain and 
patellofemoral crepitation with motion.  The right knee had 
flexion to 115 degrees and extension to zero degrees.  There 
was no effusion.  The examiner noted that some spurs were 
palpable off the medial joint line, along with some minimal 
joint line pain.  The right knee joint was stable to varus 
and valgus, and anterior and posterior testing.  The examiner 
added that the ballottement, drawer, and pivot shift were all 
negative.  The diagnosis was residual postoperative injury of 
the right knee with anterior cruciate ligament repair and 
chondromalacia patella with arthritis.  In the January 1997 
x-ray report, the radiologist detected evidence of previous 
surgery in the right knee with minimal arthritis.

A September 1997 VA outpatient treatment note reveals a 
diagnosis of chronic knee pain.

According to a September 1998 VA orthopedic examination 
report, the veteran complained of right knee pain, stiffness, 
swelling, give way locking, and fatigability.  Although he 
indicated that he used a brace in the past, he did not use a 
cane or crutches.  His medications included Tylenol, Motrin, 
and Naprosyn.  Prolonged standing and walking aggravated his 
right knee.  He reported that he could perform normal daily 
activities, however, negotiating stairs was difficult.  He 
described that he experienced a continuing chronic problem 
with his right knee rather than flare ups.  On physical 
examination, the veteran ambulated without assistance.  He 
squatted with pain in his right knee.  The examiner observed 
that the veteran had about a one inch atrophy of his right 
thigh and postoperative surgical scars.  There was pain and 
crepitation throughout the range of motion.  The right knee 
had flexion to 110 degrees (passively to 120 degrees) and 
extension to zero degrees.  He had some medial and lateral 
joint line pain and patellofemoral pain.  There was no 
effusion.  The knee was stable to medial and lateral and 
anteroposterior testing.  The Lachman's, pivot shift and 
McMurray's tests were negative.  The September 1998 x-ray 
report revealed that the same radiologist who reviewed the 
May 1996 and the January 1997 x-ray results, compared the 
September 1998 views with the January 1997 studies noted 
previously.  The radiologist concluded that there were no 
changes.  There was evidence of surgery, however, the joint 
space remained normal.  The radiologist found no arthritis or 
other pathology.  

In considering the veteran's claim for an increased rating, 
the Board has no reason to dispute the veteran's assertions 
concerning his right knee pain and functional limitations.  
Notwithstanding the foregoing consideration, however, the 
Board is of the opinion that an increased rating for the 
veteran's service-connected right knee disability is not 
warranted for any period dating back to the effective date of 
December 20, 1995.  In reaching such conclusion, the Board 
would emphasize that, while the clinical findings in the 
record show evidence of articular crepitus, no instability or 
subluxation of the right knee was detected so as to warrant 
an increased evaluation under Diagnostic Code 5257, which 
would require a showing of moderate impairment.  For example, 
according to the most recent examination report from 
September 1998, the knee was stable to medial and lateral and 
anteroposterior testing, and the Lachman's, pivot shift, and 
McMurray's tests were negative.  

In addition, there was no more than slight limitation of 
motion as evidenced by the findings reported on the May 1996, 
January 1997, and the September 1998 examinations.  While 
right knee flexion would have to be limited to 30 degrees to 
warrant entitlement to a 20 percent rating under the 
provisions of Diagnostic Code 5260, the veteran exhibited 
right knee flexion to 90 degrees on the May 1996 examination; 
115 degrees on the January 1997 examination, and 110 degrees 
on the September 1998 examination.  See 38 C.F.R. § 4.70, 
Plate II (1998).  Under Diagnostic Code 5261 extension must 
be limited to 15 degrees for an increased evaluation.  On the 
respective VA examination in May 1996, January 1997, and 
September 1998 extension was noted to be full.

Given the foregoing observations, and in the absence of any 
evidence even suggestive of right knee disablement of 
sufficient severity as to warrant the assignment of a 20 
percent rating, the Board is persuaded that the veteran's 
present 10 percent rating for such disability is fully 
appropriate.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. § 4.40, as pertinent 
to functional loss due to pain.  In undertaking such 
analysis, the Board has been attentive for indication of loss 
of functional ability, within the purview of 38 C.F.R. § 
4.40, specifically traceable to pain on use or during any 
possible arthritic flare-ups.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, the Board finds it noteworthy that 
the arthritis identified in conjunction with pertinent x-ray 
and MRI examinations specifically stated to be minimal.  In 
addition, a VA examiner has reported that based on 
radiographic findings, typically the veteran's disability 
presented little to no functional impairment and not prone to 
major flares of joint symptoms with significant impairment of 
function.  On assessing such consideration in conjunction 
with the objective findings, the Board is of the opinion that 
there is no present clinical indicia of functional impairment 
sufficiently disabling as to provide a basis upon which to 
assign a higher disability rating predicated on 38 C.F.R. § 
4.40.  Further, in light of the foregoing clinical rationale, 
the Board is similarly of the opinion that no basis exists 
upon which to assign a higher disability rating predicated on 
38 C.F.R. § 4.45, relative to disease-related (i.e., 
pertinently, arthritis-related) weakened movement in the 
right knee joint.

The record does not show that the actual manifestations of 
this disability more closely approximate those required for a 
rating higher than the disability rating currently assigned.  
Accordingly, the Board is unable to identify a reasonable 
basis for a grant of this benefit on appeal.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.45 and Part 4, 
Diagnostic Codes 5010, 5257, 5260, 5261 (1998).












ORDER

A rating in excess of 10 percent is not warranted for the 
period from December 20, 1995 for postoperative residuals of 
a right knee injury, with anterior cruciate ligament repair.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

 

